Citation Nr: 0608157	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  99-23 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a 
traumatic right leg injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel

INTRODUCTION

The veteran served on active military duty from September 
1942 to January 1945.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating action of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  In that decision, the RO denied the issue 
of entitlement to service connection for residuals of a 
traumatic right leg injury.

In November 2000, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
the transcript is associated with the record.

In January 2001, the Board remanded the veteran's claim to 
the RO for further evidentiary development.  Following 
development, in a March 2003 decision, the Board denied the 
veteran's claim seeking entitlement to service connection for 
residuals of a traumatic right leg injury.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2003, the 
parties filed a Joint Motion for Remand (Joint Motion), 
asking the Court to vacate the Board's March 2003 decision 
and remand the case for further development and 
readjudication consistent with the enhanced notice 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005).  On December 24, 2003, the 
Court granted the Joint Motion, vacated the March 2003 
decision, and remanded the case to the Board for 
readjudication and disposition consistent with that motion. 

A motion to advance this appeal on the docket, due to the 
veteran's age, was granted in June 2004.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900 (2005).   

In June 2004, the Board remanded the case for notice and 
readjudication consistent with the Joint Motion.  The case is 
now before the Board for further appellate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  There is no competent medical evidence showing that the 
veteran's degenerative joint disease of the right knee is 
associated with his active military service.


CONCLUSION OF LAW

A right leg disorder was not incurred in or aggravated by 
active military service, and arthritis of the right knee may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005). 
      
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required with regard to his service-connection claim.  The 
veteran was afforded the opportunity to provide lay or 
medical evidence, which might support his claim.  He 
testified at a videoconference Board hearing.  In compliance 
with the Board's January 2001 and June 2004 remands, 
collectively, in duty to assist letters and a June 2004 VA 
notice letter, an October 1999 statement of the case (SOC), 
and supplemental statements of the case (SSOCs) issued in 
October 2002 and November 2005, and their cover letters, VA 
provided the veteran with the notice required by the VCAA and 
asked the veteran to submit health care provider information 
and signed authorizations for release of information, and to 
identify, or supply, records in support of his claim.  The 
June 2004 letter informed the appellant of what evidence was 
required to substantiate his claim and of his and VA's 
respective duties for obtaining evidence.  The cover letters 
to the SSOCs gave the appellant more time to submit any 
additional comment or information.  The above letters asked 
the appellant to let VA know of any other evidence or 
information that would support his claim.  The medical 
evidence supplied by the veteran confirmed that he had 
degenerative joint disease of the right knee.  In a November 
2005 statement, the veteran indicated that the two comrades 
who were present when he fell off the truck and hurt his 
right leg are deceased.  Where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
Counts v. Brown, 6 Vet. App. 473, 477 (1994).  Service 
medical records, VA treatment records, VA examination and 
radiological reports, a hearing transcript, and various lay 
statements have been associated with the record.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's remands with regard to the issue discussed 
in this decision.  See Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided and appealed prior to the 
VCAA enactment.  The Court acknowledged in Pelegrini v. 
Principi, that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The reasons and bases of the SOC and SSOCs and 
the various duty to assist and the VA notice letter 
specifically explained to the appellant what the evidence 
must show in order to establish entitlement to service 
connection.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Moreover, neither the veteran nor his representative has 
alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In light of the Board's denial of 
the veteran's service-connection claim, no initial disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (U. S. Vet. App. Mar. 3, 2006).  For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).



Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2005).  Where a 
veteran who served for ninety days or more during a period of 
war (or during peacetime service after December 31, 1946) 
develops certain chronic diseases, such as arthritis, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2005).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Throughout the current appeal, the veteran has asserted that 
service connection is warranted for residuals of a traumatic 
right leg injury.  In particular, he maintains that, during 
his active military duty, he injured his right leg in a fall 
from a truck, which he was unloading at the mess hall, that 
he went to sick bay the following day, and that his current 
right lower extremity problems are associated with this in-
service injury.  See, e.g., hearing transcript (T.) at 3-13.  

The veteran's service medical records are negative for 
complaints of, treatment for, or findings of a right leg 
disorder.  Clinical findings for the lower extremities were 
normal on his January 1945 separation examination report.  
The first post-service evidence of a right leg disorder is 
dated in December 1986, when the veteran was noted to have 
degenerative joint disease of both knees.  Two months later, 
the veteran's degenerative joint disease was noted to be 
worse on the left.  In March 1993, the veteran was in a motor 
vehicle accident and was treated for injuries to his chest, 
left shoulder and left knee.  The next time the veteran was 
treated for his right knee was in October 1995.  On 
examination, range of motion was limited from 10 to 100 
degrees and X-rays revealed degenerative joint disease of the 
right knee.  A subsequent VA treatment record, dated in 
December 1996, also included an assessment of degenerative 
joint disease of the right knee by X-rays.  This diagnosis 
was confirmed at a September 2002 VA joints examination and 
by September 2004 X-rays studies recently supplied by the 
veteran on a computer diskette.  

The September 2002 examiner reviewed the claims file, 
including service and post-service medical records, and 
conducted a complete physical examination of the veteran's 
right lower extremity.  Significantly, the VA examiner 
concluded that, although the possibility exists that the 
moderately severe degenerative joint disease of the veteran's 
right knee began during his active military duty, this 
conclusion is not supported by the service and post-service, 
medical records, which do not reflect continuing treatment 
for a chronic disorder.  A bare conclusion, even one reached 
by a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Consequently, the examiner was unable 
to establish a direct etiological relationship between the 
veteran's undocumented in-service right lower extremity 
injury and the subsequent development of degenerative 
arthritis more than 40 years later, not within one year of 
service discharge.  

Without evidence that the veteran sustained a right leg 
disorder during his active military duty, or was diagnosed 
with arthritis within one year of discharge from service, 
service connection for such a disorder cannot be awarded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

The only other evidence the veteran has submitted that 
supports his service-connection claim is his own testimony 
and statements and those of his representative.  
Specifically, the veteran testified that he sustained an 
injury to his right lower extremity when he jumped off a 
truck during his active military duty and that he has had 
treatment "over the years" for his right leg problems, 
which have continued since service.  T. at 3-13.  According 
to the veteran's testimony, his current right leg symptoms 
include pain as well as trembling and tingling sensations.  
T. at 6, 12.  But they, as laypersons, with no apparent 
medical expertise or training, are not competent to comment 
on the presence, or etiology, of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  Thus, their statements 
do not establish the required evidence needed, that is, a 
nexus between the veteran's claimed in-service injury and his 
current right knee disorder.  The preponderance of the 
evidence is, therefore, against the veteran's claim of 
entitlement to service connection for residuals of a 
traumatic right leg injury.  Accordingly, for the reasons 
stated above, the Board finds that entitlement to service 
connection for a right leg disorder is not warranted, and 
there is no doubt to be resolved.  




ORDER

Service connection for residuals of traumatic right leg 
injury is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


